DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on February 18, 2021, April 06, 2021, May 04, 2021 and September 22, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Drawings
The drawing has been considered and accepted by the examiner.
Claim Objections
Claims 16 – 27 and 31 are objected to because of the following informalities:  
With regard claim 16, the limitation “and structuring the composite at at least one longitudinal separation plane, wherein a structured region is produced in the substrate” is objected, because the word “at” was written twice in a consecutive. 
Examiner believe one of the word “at” need to be delete and the limitation should be read as “and structuring the composite at least one longitudinal separation plane, wherein a structured region is produced in the substrate.”

With regard claim 31, the limitation “structuring the composite at at least one longitudinal separation plane, wherein a structured region is produced in the substrate, and the structured region comprises a depression running continuously along the longitudinal separation plane, the depression comprising alternately arranged regions of different depths along the longitudinal separation plane.” is objected, because the word “at” was written twice in a consecutive.  
Examiner believe one of the word “at” need to be delete and the limitation should be read as “structuring the composite at least one longitudinal separation plane, wherein a structured region is produced in the substrate, and the structured region comprises a depression running continuously along the longitudinal separation plane, the depression comprising alternately arranged regions of different depths along the longitudinal separation plane.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16 – 17, 23 – 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerhard et al. (PCT/EP2015/069698 associated with WO 2016/037863, the examiner use the US 2017/0264073, which is an equivalent of (PCT/EP2015/069698 associated with WO 2016/037863).


    PNG
    media_image1.png
    297
    424
    media_image1.png
    Greyscale


Regarding claim 16, Gerhard discloses a method of producing a plurality of laser diodes comprising: 

structuring the composite at least one longitudinal separation plane (see Figure 1, character 11), wherein a structured region (see Figure 1, Characters 130 (Lower trench), Figures 1 and 2, Character 200 (First upper depressions), Figure 3 Character 300 (Second upper depressions) or Figure 4, Character 400 (Lower depression) and paragraphs [0074, 0077 – 0078, 0088 – 0089 and 0092 – 0093]) is produced in the substrate (see Figures 2 – 4 the lower trenches and depressions (see Figure 1, Characters 130 (Lower trench) and Figure 4, Character 400 (Lower depression) are formed directly on the undersides of the laser semiconductor wafer, thus formed in the substrate (see paragraphs [0092 – 0094]), the upper depressions (see Figures 1 and 2, Character 200 (First upper depressions), Figures 3 Character 300 (Second upper depressions) are formed with a depth of 5 – 80 µm in such a way that they reach below 

Regarding claim 17, Gerhard discloses the structured region comprises a plurality of depressions (see Figure 1, Characters 130 (Lower trench)) separated from one another along the longitudinal separation plane (see Figure 1, character 11), and two adjacent depressions (see Figure 1, Characters 130) are separated from one another by a substrate region (see Figures 1 – 4 and see claim 16 rejection).

Regarding claim 23, Gerhard discloses the depressions each have a width larger than a width of the laser diode elements (Gerhard on paragraphs [0059 and 0083 – 0084] teach that the depressions with a breadth of 5 – 100 µm, significantly broader than the ribs of the laser (see paragraphs [0065 – 0066 and 0077]). 

Regarding claim 24, Gerhard discloses the structured region (see Figure 1, Characters 130 (Lower trench), Figure 1 and 2, Character 200 (First upper depressions), Figures 3 and, Character 300 (Second upper depressions) or see Figure 4, Character 400 (Lower depression)) extends into the substrate (see claim 16 rejection) starting from a surface of the substrate (see claim 16 rejection) facing away from the semiconductor layer sequence (see Figures 1 – 4).

Regarding claim 25, Gerhard discloses the structuring is carried out by laser etching (see paragraphs [0053 and 0092]).
Regarding claim 26, Gerhard discloses singulation of the composite into a plurality of laser diodes (see Figure 1, Characters 140 – 142) is effected by breaking the composite at the longitudinal separation planes (see Figure 1, Character 11 and paragraph [0064 – 0068]) and transverse separation planes (see Figure 1) extending transversely to the longitudinal separation planes (see Figure 1, Character 11).

Regarding claim 27, Gerhard discloses in the composite, on a side opposite the substrate (see Figure 1 and see claim 16 rejection) at the longitudinal separation plane (see Figure 1, Character 11), separation points (see Figure 1, Character 20 (breaking planes) and 30 (further breaking planes) and paragraphs [0067]) are produced which are provided for a targeted division of the composite (see Figures 1 – 4).

Regarding claim 28, Gerhard discloses a laser diode comprising: 
a semiconductor body (see Figures 1 – 4) having a substrate (see paragraph [0046]) and a semiconductor layer sequence (see paragraph [0063]) arranged on the substrate (see paragraph [0046]) and comprises an active zone (see paragraphs [0085 – 0086], the reference called “active region”) suitable for generating electromagnetic radiation (Gerhard do not explicitly discloses an active zone suitable for generating electromagnetic radiation.  However, it was shown above that Gerhard on paragraphs [0085 – 0086, 0096] teach that each laser diode provide an active region.  The active region needs to be adequate to generate electromagnetic radiation and so the laser works correctly.  These features are implicitly taught an active zone suitable for generating electromagnetic radiation as is claimed.), wherein the semiconductor body (see 
at least one structured facet region (see paragraph [0049]) located at the transition between the second main surface and at least one of the two laser facets (see Figures 1 – 4), wherein the structured facet region (see paragraph [0049]) has an indentation (after the laser diodes are separated, the depressions and trenches (see Figure 1, Characters 130 (Lower trench), Figures 1 and 2, Character 200 (First upper depressions), Figure 3 Character 300 (Second upper depressions) or Figure 4, Character 400 (Lower depression)) form indentations in the structured facet region).

Regarding claim 30, Gerhard discloses the indentation has a uniform depth and extends at most over an entire width of the laser diode (see Figure 1, when breaking, the lower trench forms a depression of uniform depth over an entire breadth of the laser diode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 18, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (PCT/EP2015/069698 associated with WO 2016/037863, the examiner use the US 2017/0264073, which is an equivalent of (PCT/EP2015/069698 associated with WO 2016/037863).

Regarding claims 18 and 22, Gerhard discloses the structured region (see Figure 1, Characters 130 (Lower trench), Figure 1 and 2, Character 200 (First upper depressions), Figures 3 and, Character 300 (Second upper depressions) or see Figure 4, Character 400 (Lower depression)). 
Gerhard discloses the claimed invention except for the continuously running depression has a prismatic or semi-cylindrical shape and a plurality of depressions having the shape of a prism, pyramid, cylinder or hemisphere.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the continuously running depression has a prismatic or semi-cylindrical shape to the device of Gerhard, because it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 

Regarding claim 29, Gerhard discloses the claimed invention except for the indentation extends from the substrate through the semiconductor layer sequence to the active zone at the most.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the indentation extends from the substrate through the semiconductor layer sequence to the active zone at the most to the laser of Gerhard, it is obvious to introduce the depressions as close as possible to the active layer without thereby damaging the active layer in order to improve the quality of the facets.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. .



Claims 19 – 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhard et al. (PCT/EP2015/069698 associated with WO 2016/037863, the examiner use the US 2017/0264073, which is an equivalent of (PCT/EP2015/069698 associated with WO 2016/037863) in view of Inoue et al. (US 2009/0262771).


    PNG
    media_image2.png
    278
    322
    media_image2.png
    Greyscale


Regarding claims 19 – 21, Gerhard discloses laser diode elements (see Figure 1, Characters 140 – 142 (plurality of laser chips (140), a plurality of integrated laser diode structures (141) and resonators (142)) and paragraphs [0064 and 0068]) are separated along the break edges (see Figure 1, Characters 130 (Lower trench)).  
the continuously running depression comprises alternately arranged regions of different depths along the longitudinal separation plane, the deeper regions each have a width larger than a width of the laser diode elements, the continuously running depression has a composite shape composed of a larger portion and a plurality of smaller portions adjacent to the larger portion and the smaller portion following the larger potion in a vertical direction.     Inoue teaches depressions (see Figure 10, Characters 20a, 20b, 29a and 29b) are provided both for splitting along the facets and also for splitting along the side surfaces of the laser diode elements.  The depressions can be produced by irradiation with a laser beam or an ion beam, wherein material is vaporized at the irradiated position.  The points at which the depressions cross are therefore irradiated multiple times, and so a region with a higher depth, necessarily results at these points.  However, it is well known in the art to modify the continuously running depression comprises alternately arranged regions of different depths along the longitudinal separation plane, the deeper regions each have a width larger than a width of the laser diode elements, the continuously running depression has a composite shape composed of a larger portion and a plurality of smaller portions adjacent to the larger portion and, the smaller portion following the larger portion in a vertical direction as discloses by Inoue in (see Figures 2, 6 – 8 and 10 – 12 and paragraphs [0068, 0070- 0074, 0077 and 0101 – 0106]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the continuously running depression comprises alternately arranged regions of different depths along the longitudinal separation plane, the deeper regions each have a width larger than a width of the laser 
In addition, the selection of continuously running depression and the deeper regions, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not 

Regarding claim 31, Gerhard discloses method of producing a plurality of laser diodes comprising: 
providing a plurality of laser bars (see Figure 1 and paragraph [0067]) in a composite, wherein the laser bars (see Figure 1 and paragraph [0067]) each comprise a plurality of laser diode elements (see Figure 1, Characters 140 – 142 (plurality of laser chips (140), a plurality of integrated laser diode structures (141) and resonators (142)) and paragraphs [0064 and 0068]) arranged side by side (see Figure 1), and the laser diode elements (see Figure 1, Characters 140 – 142) comprise a common substrate (see paragraph [0046]) and a semiconductor layer (see paragraph [0063]) sequence arranged on the substrate, and a division of the composite at a longitudinal separation plane (see Figure 1, character 11 (longitudinal direction) and paragraph [0063 – 0064]) extending between two adjacent laser bars (see Figure 1) leads to formation of laser facets (see 
structuring the composite at least one longitudinal separation plane (see Figure 1, character 11), wherein a structured region (see Figure 1, Characters 130 (Lower trench), Figures 1 and 2, Character 200 (First upper depressions), Figure 3 Character 300 (Second upper depressions) or Figure 4, Character 400 (Lower depression) and paragraphs [0074, 0077 – 0078, 0088 – 0089 and 0092 – 0093]) is produced in the substrate (see Figures 2 – 4 the lower trenches and depressions (see Figure 1, Characters 130 (Lower trench) and Figure 4, Character 400 (Lower depression) are formed directly on the undersides of the laser semiconductor wafer, thus formed in the substrate (see paragraphs [0046 and 0092 – 0094]), the upper depressions (see Figures 1 and 2, Character 200 (First upper depressions), Figures 3 Character 300 (Second upper depressions) are formed with a depth of 5 – 80 µm in such a way that they reach below the mesa trenches (see Figure 1, Character 120) and therefore into the substrate (see paragraphs [0046 and 0083])), and structured region comprises a depression running continuously (see Figure 1, Characters 130 (Lower trench), Figures 1 and 2, Character 200 (First upper depressions), Figure 3 Character 300 (Second upper depressions) or Figure 4, Character 400 (Lower depression) along the longitudinal separation plane (see Figure 1, character 11).
Gerhard discloses the claimed invention except for the depression comprising alternately arranged regions of different depths along the longitudinal separation plane.   Inoue teaches depressions (see Figure 10, Characters 20a, 20b, 29a and 29b) are provided both for splitting along the facets and also for splitting along the side surfaces 
In addition, the selection of continuously running depression, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the 
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference WO 2012084321 teaches a method for producing a plurality of laser bars, wherein a plurality of laser bars are produced as a composite, wherein the composite comprises at least one longitudinal predetermined breaking line intended to be broken and at least one transverse predetermined breaking line intended .
The reference US 20200388988 teach a method of producing laser bars or semiconductor lasers includes providing a carrier composite to form a plurality of carriers for the laser bars or for the semiconductor lasers, providing a semiconductor body composite including a common substrate and a common semiconductor layer sequence grown thereon, forming a plurality of separation trenches through the common semiconductor layer sequence such that the semiconductor body composite is divided into a plurality of semiconductor bodies, applying the semiconductor body composite to the carrier composite such that the separation trenches face the carrier composite, thinning or removing the common substrate, and singulating the carrier composite into a plurality of carriers, wherein a plurality of semiconductor bodies are arranged on one of the carriers, and the semiconductor bodies arranged on one common carrier are laterally spaced apart from one another by the separation trenches.
The reference US 20200169058 teach a method of fabricating a semiconductor light-emitting device includes: forming a semiconductor layer including a light-emitting layer on the first surface of a substrate; forming a first trench and a second trench in the semiconductor layer, the first trench extending in a first direction that is parallel to a principal plane of the substrate, and the second trench being disposed inside and parallel 
The reference US 20190052062 teach a laser bar includes a semiconductor layer including a plurality of layers and includes an active zone, wherein the active zone is arranged in an x-y-plane, laser diodes each form a mode space in an x-direction between two end faces, the mode spaces of the laser diodes are arranged alongside one another in a y-direction, a trench is provided in the semiconductor layer between two mode spaces, the trenches extend in the x-direction, and the trenches extend from a top side of the semiconductor layer in a z-direction to a predefined depth in the direction of the active zone.
The reference US 20190036294 teach a method of producing a plurality of laser diodes includes providing a plurality of laser bars in a compound, wherein the laser bars each include a plurality of laser diode elements arranged side by side, the laser diode elements each have a common substrate and a semiconductor layer sequence arranged on the substrate, and a splitting of the compound at a longitudinal separation line running between two adjacent laser bars in each case leads to formation of laser facets of the laser diodes to be produced, and structuring the compound at at least one longitudinal separation line, wherein a strained compensation layer is applied to the semiconductor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)-272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/Examiner, Art Unit 2828